Citation Nr: 1535096	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right great toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1984, January 2005 to March 2006, November 2007 to November 2008, and April 2011 to July 2014.  She had additional unverified service in the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified before the below signed Veterans Law Judge at a Board hearing at the RO in Oakland, California.  A transcript of that hearing is associated with the Veteran's claims file.

As will be discussed in more detail below, this appeal came before the Board in August 2011, at which time it issued a remand so that the Agency of Original Jurisdiction (AOJ) could complete additional development, to include obtaining a VA examination and opinion.  In August 2014, the Board issued a second remand because the claims file did not reflect substantial compliance with the August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this appeal, an additional remand is necessary in order to ensure that there is a complete record upon which the Board may base its decision.

Once VA undertakes the effort to provide an examination or opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Board notes that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions.  The Board errs in failing to ensure compliance with its prior remands.  Stegall, 11 Vet. App. at 270.  

In its August 2014 remand, the Board ordered that the Veteran be afforded a podiatry examination to evaluate any right great toe disability present.   That remand requested that the examiner provide three opinions: (1) whether it is at least as likely as not that any identified disability was caused by or related to the Veteran's period of active service beginning in January 2005; (2) whether any identified great toe disability clearly and unmistakably existed prior to her service commencing in January 2005; and, if so, did the disability which clearly and unmistakably pre-existed service undergo a worsening (aggravation) during her subsequent service that was beyond the natural progression of the disease.  

In February 2015, the Veteran presented for a VA examination with a family nurse practitioner who opined against direct causation and found that the Veteran's right great toe disability clearly and unmistakably pre-existed service.  In support of this conclusion, she noted documentation of treatment and suggested light duty dating as far back as 1997, as well as limitations placed on physical activity due to her right toe upon reentry in 2005.  When addressing, however, whether that condition which clearly and unmistakably pre-existed service had been aggravated beyond its natural progression by her subsequent active service, the examiner stated that "in the time of 01/04/2004 to 03/14/2006 the condition could not have been aggravated beyond its natural process, as the problem had already occurred and she was NOT to perform activities that were listed on her modified profile."  The Board finds that this rationale is inadequate to support the opinion rendered.

First, the Board notes that the fact that the condition already existed is not a factor in whether or not that condition was aggravated thereafter.  Rather, the pre-existence of a condition is presumed when providing an opinion based upon aggravation.  Second, the Board notes that the fact that the Veteran had been placed on modified duty and ordered not to engage in activities that would aggravate her condition, does not actually reflect the reality of whether her condition was aggravated thereafter.  That the opinion states that the  Veteran's condition "could not have been aggravated beyond a natural process" (emphasis added) reflects the fact that the examiner did not fully contemplate the Veteran's subsequent medical history in rendering the opinion.  In fact, it does not provide any reference to the Veteran's subsequent treatments for a right great toe disability, including her August 2008 joint replacement in the right great toe-which occurred during a period of active service.   Finally, the Board recognizes that the opinion seems limited to aggravation which occurred during the period between January 2004 and March 2006, but this does not fully account for the Veteran's various periods of active duty, which occurred between January 2005 and July 2014.  Accordingly, on remand, the AOJ should take steps to ensure that an opinion is rendered that adequately addresses the issue of aggravation of a right great toe disability

The Board also notes that in its August 2014 remand, it ordered that the Veteran be provided with a podiatry examination.  The subsequent examination was conducted by a family nurse practitioner whom the Board cannot ensure had the necessary expertise in the area of podiatry or orthopedics to render the opinion necessary.  Thus, on remand, the Veteran should be provided an examination with an appropriate specialist who can adequately an accurately assess the Veteran's condition over her various years of service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist, to include a podiatrist or orthopedist, to evaluate the Veteran's right great toe disability.  The entire claims file must be provided to and reviewed by the examining specialist.  

The examiner should conduct a thorough review of the Veteran's medical history and conduct a complete examination of the Veteran's right great toe.  Thereafter, the examiner is requested to opine whether the Veteran's right great toe disability, which clearly and unmistakably pre-existed her entering active service in January 2005, was aggravated by any incident, illness, or injury during a subsequent period of active service resulting in a worsening of the disability beyond the natural progression.  If the examiner finds that the condition was aggravated beyond its natural progression by active service, then a baseline and post-aggravation level of severity must be provided.  

A complete rationale for the opinion rendered must be given and should include citation to evidence of record, medical treatise evidence, or known medical principles.  The examiner is reminded that the fact that the Veteran had been placed on a modified profile alone does not support a negative conclusion; the opinion rendered must discuss her subsequent treatments and medical notations.  

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and provide a list of any additional evidence that would be necessary to obtain before an opinion can be rendered.  

2. After the above development has taken place, readjudicate the issue on appeal in light of all evidence of record.  Should the benefit sought on appeal remain denied, issue the Veteran and her representative a supplemental statement of the case and provide an adequate period of time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




